DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/176,524 filed on October 31, 2018 in which claims 1-21 are presented for examination.
Status of Claims

Claims 1-21 are allowed, of which claims 1, and 11 are in independent form.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-21 are allowed.
The closest prior art of records, e.g., Hautala (US 2012/0198386 A1) teaches a real-time image that represents image data output from an image sensing device and to cause to be displayed, over a portion of the displayed real-time image, at least one thumbnail image; [Abstract]. This is similar to the Applicant’s invention because of storing information associated with content presented on a media presentation device. 
However, Hautala does not explicitly disclose “receiving… a user command that indicates interest in an image from the sequence of images being presented on a display associated with the media presentation device.” 
While the prior art disclose image capture command to capture a second image and to cause to be displayed, over a portion of the displayed real-time image and adjacent the first thumbnail image, a second thumbnail image representing the second captured image; [0007]). 
Whereas the invention discloses “storing metadata associated with the image from the sequence of images being presented on the display of the media presentation device with a representation of the image from the sequence of images and a user account identifier… in response to receiving the request, causing a user interface element to be presented that allows a user to navigate through the saved image information, wherein the user interface element includes at least the representation of the image from the sequence of images and information relating to the image from the sequence of images.”   
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 11. 
	The dependent claims depending upon claims 1, and 11 are also distinct from the prior art for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/9/2021